DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 and 14-19 are currently pending. Claim 13 has been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goulding et al. (GB 2387603 A).
Regarding claims 1-3 and 15, Goulding et al. teach a medium (liquid crystalline medium; abstract, claims and examples) comprising one or more dielectrically negative compound and one or more dielectrically positive compounds (i.e.  1st embodiment; page 28, lines 5-35), characterized in that the medium exhibits a dielectrically anisotropy in the range of from 0.1 or more to 5 or less (page 7, lines 19-22 & Comparative Example 2) encompassing the instant claimed range of  0.25 to 0.25. Goulding et al. teach the medium comprising one or more dielectrically negative compounds selected from the group of formulae IVa to IVh ( Component D; page 24, line 34- page 26, line 5): 
    PNG
    media_image1.png
    769
    541
    media_image1.png
    Greyscale
meeting the limitation of formulae IA, IB, and IC as instantly claimed. Golding et al. teach the medium 

    PNG
    media_image2.png
    465
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    508
    media_image3.png
    Greyscale
meeting the limitation of formulas III and III-1 as instantly claimed. Goulding et al. further teach the compound of CC-3-V1 and CC-5-V in Example 6 meeting the limitation of formula O-18 as instantly claimed. 
Although Goulding et al. do not explicitly show any exemplary embodiments as recited by the instant claims, Goulding et al. recognize each and every components as recited by the liquid crystalline medium as currently claimed. Furthermore, Goulding et al. teach each and every recited component are preferred and well-known to one skilled in the art (see page 43, lines 10-22 and examples).Therefore, one of ordinary skilled in the art would be guided by the preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  In re Aller, 105 USPQ 233, 235; 220 F2d 454 (CCPA 1955)
	Regarding claim 4, Goulding et al. teach the medium comprising one or more compounds selected from the group of formulae Va and Vc to Ve ( Component E, page 23,lines 9- 35): 


    PNG
    media_image4.png
    82
    429
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    245
    504
    media_image5.png
    Greyscale
meeting the limitation of formula IV as instantly claimed. 
	Regarding claim 5, Goulding et al. teach the medium comprising one or more compounds selected from the group of formulae Vb (page 23, line 20): 

    PNG
    media_image6.png
    64
    509
    media_image6.png
    Greyscale
meeting the limitation formula V as instantly claimed. 
	Regarding claim 6, Goulding et al. teach the amount of compounds of formulae IA and/or IB and/or IC in the liquid crystalline medium as whole is at least 10% (Component D; examples and page 31, lines 22-24).
Regarding claim 7, Goulding et al. teach the amount of compounds of formulae II and/or III in the liquid crystalline medium as whole in the range 2 to 90% (Component C; examples and page 31, lines 18-20).

Regarding claim 9, Goulding et al. teach the medium a birefringence in the range from 0.008 or more to 0.35 or more (Δn is in the range of 0.060 to 0.200; page 32, line 11-14).
Regarding claim 10, Goulding et al. teach the a light modulation element utilizing the flexoelectric effect comprising the medium ( examples , claims and page 5, line 27- page 6,line 4 & page 38, lines 15-35).
Regarding claims 11 and 12, Goulding et al. teach the a light modulation element (examples , claims and page 5, line 27- page 6,line 4 & page 38, lines 15-35).
Claim 11 is a product-by-process claim. Examiner notes claim 11 recites product by process language, “wherein the light modulation is induced by an applied in-plane electric effect." Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. Claim 12 refer only to the process of “induced retardation”.  The induced retardation is not a positive recitation in claims 1 or 11. 
Examiner suggests deleting “product by process” claim language. 
Regarding claim 14, Goulding et al. teach an electro-optical device comprising the light modulation element (examples, claims and page 5, line 27- page 6, line 4 & page 38, lines 15-35).
Regarding claim 18, Goulding et al. do not explicitly teach the medium exhibits a ε║ and ε┴ each, independently from another, of approximately ≥1 to approximately ≤20 as instantly claimed. However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Golding et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Regarding claim 19, Goulding et al. do not explicitly teach the medium exhibits a ε║ and ε┴ each, independently from another, of ≥3 to ≤10 as instantly claimed. However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline medium disclosed by Goulding et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goulding et al. (GB 2387603 A) as applied to claims 1-12, 14-15 and 18-19 above, and further in view of Kurihara et al. (US 2017/0283698 A1).
Regarding claims 16 and 17, Kurihara et al. do not explicitly recite wherein the one or more compounds of formula O-18 are selected from the group consisting of the following 
    PNG
    media_image7.png
    64
    288
    media_image7.png
    Greyscale
 having a small viscosity, wherein R3 and R4 are independently alkyl having 1 to 12 carbons or alkenyl having 2 to 12 carbons (see abstract, claims, examples and [0026]) to a liquid-crystalline medium comprising one or more dielectrically negative compounds and one or more dielectrically positive compounds (abstract and examples). More specifically, Kurihara et al. teach the compound represented by formula (2-1) [0070] may be represented as V-HH-V [0150] meeting the limitation of O-18e or 2-HH-3 [0150] meeting the limitation of O18a as instantly claimed. Kurihara et al. and Goulding et al. are analogous art in the liquid crystalline medium field. Therefore, one of ordinary skilled in the art would modify the liquid crystalline medium of Goulding to include a compound represented by formula (2-1) as taught by Kurihara et al. in view of having a small viscosity. 

Response to Arguments
Applicant’s arguments, see pages 31-32, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive due to claims amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goulding et al. (GB 2387603 A).
Applicant’s arguments, see pages 31-32, filed 01/25/2022, with respect to claims 1-14 have been fully considered and are persuasive due to amendments.  The 35 U.S.C. 102(a) (1) as being anticipated by Adlem et al. (WO 2015/074737 A1) has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722